        Case 2:21-cr-00015-DLC Document 29 Filed 09/03/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                            CR 21–15–BU–DLC

              Plaintiff,

       vs.                                                   ORDER

 CIARA LEE ANN CREASON,

              Defendant.


      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings & Recommendation Concerning Plea. (Doc. 27.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

      Ms. Creason is charged by superseding information with one count of

conspiracy to distribute and to possess with intent to distribute methamphetamine,

in violation of 21 U.S.C § 846. (Doc. 19.) Judge DeSoto recommends that this

Court accept Ms. Creason’s guilty plea to this charge and that the agreed forfeiture

                                           1
        Case 2:21-cr-00015-DLC Document 29 Filed 09/03/21 Page 2 of 2



be imposed after she appeared before her pursuant to Federal Rule of Criminal

Procedure 11. The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation and adopts them in full, including the recommendation to defer

acceptance of the Plea Agreement until sentencing when the Court will have

reviewed the Plea Agreement and Presentence Investigation Report. The Court

will adjudicate forfeiture upon separate motion of the United States.

      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendation (Doc. 27) is ADOPTED in full.

      IT IS FURTHER ORDERED that Ms. Creason’s motion to change plea

(Doc. 16) is GRANTED.

      IT IS FURTHER ORDERED that Ms. Creason is adjudged guilty as charged

in the Superseding Information (Doc. 19).

      DATED this 3rd day of September, 2021.




                                         2
